DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
 
Election/Restrictions
Claim 35 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/9/2021.

Claims 1-19 are currently under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more. The claim(s) recite(s) a composition comprising a sufficient amount of: (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present. This judicial exception is not integrated into a practical application because the micronized placental tissue, which is a natural product, is combined with a filler that is covalently bound to a chelating moiety and is not covalently bound itself. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because adding a filler to placental material does not structurally or functionally change the placental material.  The originally filed specification defines “sufficient amounts” as an amount of the composition that has a desired effect. This is not the same as an effective amount of ingredients that are chelated together to provide the formulation and does not require the placental tissue to be chelated.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, Applicant’s claims recite sufficient amounts of (i) a composition comprising a micronized placental tissue component, ii) one or more chelating moieties; and iii) optionally, a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the placental tissue component and/or the filler, when the filler is present and a composition comprising 3 of 5 micronized amnion, ii) a biologically compatible filler, iii) a biologically compatible plasticizer, and iv) one or more chelating moieties, wherein the one or more chelating moieties are covalently bound to the amnion and/or the filler.  The composition comprising (i) a micronized placental tissue component, ii) one or more chelating moieties; and iii) a biologically compatible filler, wherein the one or more chelating moieties are covalently bound to the filler is the alternative that is rejected herein.  Thus, the claims do recite products of nature (the micronized placental tissue).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite micronized placental tissue.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the micronized placental tissue is combined with a filler that is covalently bound to a chelating moiety. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, adding a filler to placental material does not structurally or functionally change the placental material.  It is well understood, routine and conventional to combine placental tissue with filler material (See e.g. Oh et al. The Journal of Craniofacial Surgery & Volume 22, Number 5, September 2011. 1557-1560).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Please note that if Applicant were to amend the claims to recite effective amounts of each of the ingredients in the formulation, that this would overcome the 101 rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699